Case 3:18-cv-01895-RJD Document 112 Filed 06/23/20 Page 1 of 3 Page ID #652




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOHNNY C. PARKER,                               )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )             Case No. 18-cv-1895-RJD
                                                )
DR. RITZ, et al.                                )
                                                )
       Defendants.                              )
                                                )


                                             ORDER

DALY, Magistrate Judge:

       This matter comes before the Court on the Motion to Dismiss Count III of Plaintiff’s

Amended Complaint (Doc. 99) and the Memorandum in Support of Motion to Dismiss Count III

of Plaintiff’s Amended Complaint (Doc. 101) filed by Defendant Wexford Health Sources, Inc.

Plaintiff filed a Response (Doc. 107). For the reasons set forth below, the Motion is GRANTED.

       Plaintiff Johnny C. Parker, formerly incarcerated at Menard Correctional Center, filed this

lawsuit pro se pursuant to 42 U.S.C. § 1983 alleging that he was being denied adequate medical

care for a painful cyst in his right testicle. The Court assigned counsel to Plaintiff, and assigned

counsel filed a First Amended Complaint on Plaintiff’s behalf against two defendants, Dr. Stephen

Ritz and Wexford Health Sources, Inc. (“Wexford”). Plaintiff’s First Amended Complaint contains

the following §1983 claims:

       Count One:      Deliberate indifference claim against Dr. Ritz for denying Plaintiff adequate
                       medical care for a testicular cyst

       Count Two:      Deliberate indifference claim against Wexford for an unconstitutional
                       practice, policy, or custom

                                           Page 1 of 3
Case 3:18-cv-01895-RJD Document 112 Filed 06/23/20 Page 2 of 3 Page ID #653




        Count Three: Respondeat superior claim against Wexford for Dr. Ritz’s deliberate
                     indifference

        Wexford filed the instant motion to dismiss Count Three pursuant to Federal Rule of Civil

Procedure 12(b)(6). A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the

complaint, not its merits. Fed. R. Civ. P. 12(b)(6). To survive such a motion, Plaintiff’s claim must

be “plausible on its face”, meaning the Court can “draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Ashcroft, et al. v. Iqbal, et al., 556 U.S. 662, 678 (2009 (citing

Bell Atlantic Corp. v. Twombly, et al., 550 U.S. 544, 556 (2007)). The defendant must be placed

on fair notice of the basis for each claim against it. Tamayo v. Blagojevich, 526 F.3d 1074, 1081

(7th Cir. 2008) (citing Bell Atlantic, 550 U.S. at 555).

        Defendants in Section 1983 claims cannot be held liable under a theory of respondeat

superior. Shields v. Ill. Dep’t. of Corr., 746 F.3d 782, 789 (7th Cir. 2014). This rule applies whether

the defendant is a municipality or a private corporation. Iskander v. Vill. of Forest Park, 690 F.2d

126, 131 (7th Cir. 1982) (internal citations omitted). As Plaintiff notes in the First Amended

Complaint, the Seventh Circuit Court of Appeals discussed in 2014 whether the issue of

respondeat superior liability in Section 1983 cases against private corporations should be revisited.

Shields, 746 F.3d at 789-96. However, the law is still clear: Wexford cannot be vicariously liable

in a §1983 claim for the acts of its employees. Wilson v. Wexford Health Sources, Inc., 932 F.3d

513, 522 (7th Cir. 2019).

        The Court declines to ignore established Seventh Circuit precedent. Because Plaintiff

cannot state a plausible §1983 claim against Wexford for respondeat superior liability, Wexford’s

Motion to Dismiss Count III of Plaintiff’s Amended Complaint (Doc. 99) is GRANTED. Count

III of Plaintiff’s Amended Complaint is DISMISSED WITH PREJUDICE. The Clerk shall enter

                                             Page 2 of 3
Case 3:18-cv-01895-RJD Document 112 Filed 06/23/20 Page 3 of 3 Page ID #654




judgment accordingly.

IT IS SO ORDERED.

DATED: 6/23/2020


                                        s/ Reona J. Daly
                                        Hon. Reona J. Daly
                                        United States Magistrate Judge




                                Page 3 of 3
